                 Case 2:21-cr-00129-TLN Document 15 Filed 09/07/21 Page 1 of 4


1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     BYRON ROBERTSON
6

7

8                                 UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                          Case No.: 2:21-cr-129 TLN
12
                     Plaintiff,
13
     vs.                                                STIPULATION AND ORDER
14                                                      CONTINUING STATUS CONFERENCE
     BYRON ROSHAWN ROBERTSON,                           AND EXCLUDING TIME UNDER THE
15                                                      SPEEDY TRIAL ACT
16                   Defendant.
                                                        Date:       September 9, 2021
17                                                      Time:       9:30 a.m.
                                                        Court:      Hon. Troy L. Nunley
18

19

20

21

22          Plaintiff United States of America by and through Assistant United States Attorney Justin
23
     Lee, and Attorney Todd D. Leras on behalf of Defendant Byron Robertson, stipulate as follows:
24
            1.    This matter is presently set for a status conference on September 9, 2021.
25
            2. This case involves a felon in possession of ammunition charge stemming from a
26

27               traffic stop in Sacramento County. The government has provided to the defense
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:21-cr-00129-TLN Document 15 Filed 09/07/21 Page 2 of 4


1            discovery materials, including written reports, photographs, and data obtained from
2
             cell phone.
3
          3. The parties are presently working toward a negotiated resolution of this case.
4
             Defense counsel is also conducting investigation into potential defenses and
5

6            sentencing mitigation information. Defendant Robertson therefore requests to

7            continue this matter to October 21, 2021. The government does not oppose the
8
             request.
9
          4. Given the need for additional time for discovery review and to conduct defense
10
             investigation, Defendant Robertson further requests to exclude time between
11

12           September 9, 2021 and October 21, 2021, inclusive, under Local Code T-4.

13        5. Attorney Todd D. Leras represents and believes that failure to grant additional time as
14
             requested would deny Defendant Robertson the reasonable time necessary for
15
             effective preparation, considering the exercise of due diligence.
16
          6. Based on the above-stated facts, Defendant Robertson requests that the Court find
17

18           that the ends of justice served by continuing the case as requested outweigh the best

19           interest of the public and the Defendant in a trial within the time prescribed by the
20
             Speedy Trial Act.
21
          7. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
22
             seq., within which trial must commence, the time period of September 9, 2021 to
23

24           October 21, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §

25           3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
26
             granted by the Court at Defendant Robertson’s request on the basis that the ends of
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:21-cr-00129-TLN Document 15 Filed 09/07/21 Page 3 of 4


1               justice served by taking such action outweigh the best interest of the public and the
2
                Defendant in a speedy trial.
3
            8. Nothing in this stipulation and order shall preclude a finding that other provisions of
4
                the Speedy Trial Act dictate that additional time periods are excludable from the
5

6               period within which a trial must commence.

7           Assistant U.S. Attorney Justin Lee has reviewed this proposed order and authorized Todd
8
     Leras via email to sign it on his behalf.
9

10   DATED: September 3, 2021                             PHILLIP A. TALBERT
                                                          Acting United States Attorney
11

12                                                        By     /s/ Todd D. Leras for
                                                                 JUSTIN LEE
13                                                               Assistant United States Attorney
14
     DATED: September 3, 2021
15                                                        By     /s/ Todd D. Leras
                                                                 TODD D. LERAS
16                                                               Attorney for Defendant
                                                                 BYRON ROBERTSON
17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:21-cr-00129-TLN Document 15 Filed 09/07/21 Page 4 of 4


1                                                ORDER
2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
3
     hereby ordered that the status conference in this matter, scheduled for September 9, 2021, is
4
     vacated. A new status conference is scheduled for October 21, 2021, at 9:30 a.m. The Court
5

6    further finds, based on the representations of the parties and Defendant Robertson’s request, that

7    the ends of justice served by granting the continuance outweigh the best interests of the public
8
     and the Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18
9
     U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking
10
     into consideration the exercise of due diligence for the period from September 9, 2021, up to and
11

12   including October 21, 2021.

13          IT IS SO ORDERED.
14    DATED: September 3, 2021
15                                                             Troy L. Nunley
                                                               United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
